Title: To Thomas Jefferson from David Gelston, 7 June 1804
From: Gelston, David
To: Jefferson, Thomas


          
            Sir,
            New York June 7th. 1804
          
          The articles mentioned in Mr. Appletons letter, were all yesterday put on board a Sloop bound to Alexandria, commanded by Capt Michael Fisher—
          I have written to the Collector of that Port, requesting him to forward them—not knowing of the opportunity until late in the afternoon, and the Pyomingo yet remaining in the stream, it has not been in my power to ascertain the charges of the importation, they will be soon known and forwarded—
          Capt. Fisher sailed immediately after he taken the articles on board—
          I have the honor to be, very respectfully, Sir, your obedient servant
          
            David Gelston 
          
        